NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2967
                                       ___________

                                  MARK S. FRAZIER,
                                             Appellant

                                             v.

              CITY OF PHILADELPHIA; STATE OF PENNSYLVANIA
                    ____________________________________

                    On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2-17-cv-03741)
                 District Judge: Honorable Nitza I. Quiñones Alejandro
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 February 14, 2018
              Before: SHWARTZ, KRAUSE and FISHER, Circuit Judges

                               (Opinion filed: June 7, 2018)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Mark S. Frazier appeals from an order of the United States District Court for the

Eastern District of Pennsylvania, which dismissed his complaint without leave to amend.

We will affirm the District Court’s judgment.1

       Frazier’s complaint was brought against the City of Philadelphia and the State of

Pennsylvania. Frazier’s complaint alleged that he had been receiving mail “for the past

few years” at the address of the Broad Street Ministries, and alleged “intentional mail

fraud” because he did not receive a March 31, 2017 District Court order in a previous

case, E.D. Pa. Civ. No. 16-cv-05856 (“the 2016 case”). The docket in the 2016 case

reflects that the March 31 order addressed to Frazier was returned by the U.S. Postal

Service and marked “unable to forward.” Frazier’s complaint alleged that as a result he

was unable to timely appeal the decision in the 2016 case.

       The District Court here generously construed Frazier’s complaint as alleging a

claim to denial of access to the courts under 42 U.S.C. § 1983. But we agree with the

District Court’s reasoning that Frazier’s complaint failed to state a claim upon which

relief could be granted.2


1
  We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the
District Court’s dismissal of the complaint as frivolous, see Roman v. Jeffes, 904 F.2d
192, 194 (3d Cir. 1990), or for failure to state a claim, see AT&T Corp. v. JMC Telecom,
LLC, 470 F.3d 525, 530 (3d Cir. 2006). We may affirm for any reason supported by the
record. Brightwell v. Lehman, 637 F.3d 187, 191 (3d Cir. 2011).
2
  The District Court properly determined that the Commonwealth of Pennsylvania was
not subject to suit under § 1983, see Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66
(1989); that Frazier had not alleged that the City violated a municipal policy or custom
that infringed on his rights, see Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 691
                                              2
       We also agree that the underlying premise of Frazier’s complaint “borders on

being factually baseless.” First, the March 31 order in the 2016 case was simply an order

reassigning the case to a different District Court judge, which was not a final or

immediately appealable order. Cf. City of Pittsburgh v. Simmons, 729 F.2d 953, 954 (3d

Cir. 1984) (order denying motion to recuse is not immediately appealable). Thus, Frazier

was not harmed if he failed to timely receive it. Second, there is no indication on the

docket that the appealable order, entered April 4, 2017,3 was returned by the Post Office

as undeliverable.

       However, even assuming that Frazier did not receive the April 4 order in the 2016

case, any such failure would not provide a basis for the federal complaint here. Frazier’s

allegation that his failure to receive the order from the 2016 case must have been caused

by mail fraud is simply not plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”). It seems nearly certain that Frazier’s failure to receive the order was due to


(1978); that Frazier could have filed a motion in the 2016 case to reopen the time to
appeal under Rule 4(a)(6) of the Federal Rules of Appellate Procedure instead of filing a
lawsuit; and that there was no underlying merit to any appeal that Frazier was prevented
from filing, see Christopher v. Harbury, 536 U.S. 403, 415 (2002).
3
 That order, among other things, denied Frazier’s motion to reopen the proceeding.
Frazier’s complaint in the 2016 case had been dismissed because despite being prompted,
he had failed to provide sufficient financial information to allow the District Court to
decide whether he was eligible for in forma pauperis status.

                                              3
the District Court’s use of the address that Frazier provided on his 2016 complaint and its

civil cover sheet, as opposed to a mailing address that Frazier has used in other cases.

And because we can conceive of no defendant who would plausibly be liable for

Frazier’s failure to receive the order, we further agree that allowing the opportunity to

amend the complaint would have been futile. See Grayson v. Mayview State Hosp., 293
F.3d 103, 111 (3d Cir. 2002) (leave to amend unnecessary if amendment would be futile).

       For the foregoing reasons, we will affirm the District Court’s judgment.4




4
  Frazier’s Motion to Compel Recusal of District Court Judge is denied. Frazier appears
to argue that the District Court failed to consider the merits of his underlying complaints
regarding copyright and intellectual property. But the District Court could not reach the
merits in the 2016 case because Frazier failed to comply with fee obligations, and the
intellectual property claims were not at issue in the current case. We discern no bias on
the part of the District Court at all, and certainly no plain error. See Selkridge v. United
of Omaha Life Ins. Co., 360 F.3d 155, 166-67 (3d Cir. 2004) (if failure to recuse is raised
for the first time on appeal, review is for plain error).
                                                4